Rothrook, J.
This is an action for specific personal property, and under section 3225 of the Code “it may be brought in any county in which the property, or some part thereof, is situated.” The venue is not limited to the county of the residence of the defendant. The defendants Dalhoff & Co. *461were required to either disclaim any interest or claim to the property or defend the action in the county where it was situated. They were not entitled to a change of the place of trial.
By their answer they contested the ownership and right of possession of the property, and they had no right to a dismissal after verdict against them because Allen was released. Section 2587 of the Code, upon which appellants rely, has no application to a case like this. That section refers to actions which are purely personal.
Affirmed.